 -ALPERT'S. INC.Alpert's, Inc. and International Brotherhood ofTeamsters, Chauffeurs, Warehousemen andHelpers of America, Local Union No. 392. Case8-CA-1491415 August 1983DECISION AND ORDERBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTEROn 30 September 1982 Administrative LawJudge Irwin H. Socoloff issued the attached Deci-sion in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings,' findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Alpert's, Inc.,Seekonk, Massachusetts, its officers, agents, succes-sors, and assigns, shall take the action set forth inthe said recommended Order.I At the hearing. Respondent objected to the Administrative LawJudge's refusal to sequester witnesses on a motion made by Respondentafter the General Counsel's second witness had completed his testimony.Such determination whether witnesses should be excluded from the hear-ing after testimony has been heard is a matter within the discretion of theAdministrative Law Judge. We find no abuse of discretion here, as Re-spondent has not offered to demonstrate the manner in which the rulingprejudiced its case. See Local Union 633. United Association of Journeymenand Apprentices of the Plumbing and Pipefitting Industry of the UnitedStates and Canada. AFL-CIO (B & W Construction Company), 249 NLRB67 (1980).DECISIONSTATEMENT OF THE CASEIRWIN H. SOCOLOFF, Administrative Law Judge: Upona charge filed on June 12, 1981, by International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, Local Union No. 392, herein re-ferred to as the Union, against Alpert's, Inc., hereincalled Respondent, the General Counsel of the NationalLabor Relations Board, by the Regional Director forRegion 8, issued a complaint dated July 30, 1981, alleg-ing violations by Respondent of Section 8(a)(5) and (1)and Section 2(6) and (7) of the National Labor Relations267 NLRB No. 31Act, as amended, herein called the Act. Respondent, byits answer, denied the commission of any unfair laborpractices.Pursuant to notice, trial was held before me in Cleve-land, Ohio, on June 14 and 15, 1981, at which the Gener-al Counsel, the Charging Party, and Respondent wererepresented by counsel and were afforded full opportuni-ty to be heard, to examine and cross-examine witnesses,and to introduce evidence. Thereafter, the parties filedbriefs which have been duly considered.Upon the entire record in this case, and from my ob-servations of the witnesses. I make the following:FINDINGS OF FACTI. JURISDICTIONRespondent is a Delaware corporation engaged in thebusiness of retail furniture sales at stores located in theCleveland, Ohio, area. Annually, it derives gross rev-enues in excess of $500,000 from the operation of theCleveland area stores, and receives, at said stores, goodsand materials valued in excess of $5000 which are sentdirectly from points located outside the State of Ohio. Ifind that Respondent is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.II. I.ABOR ORGANIZATIONThe Union is a labor organization within the meaningof Section 2(5) of the Act.Ill. THE UNFAIR LABOR PRACTICESA. BackgroundUntil April 1981, Name Brand, Inc., owned and oper-ated eight retail home furniture stores in the northeastOhio area. In 1979, it voluntarily recognized the Unionas the exclusive collective-bargaining representative of itsregular full-time warehousemen and finishers employedat the aforementioned stores. Recognition was grantedafter the Union presented to Name Brand authorizationcards purportedly signed by a majority of the warehou-semen and finishers. A formal card check was not con-ducted. Thereafter, the parties entered into a collective-bargaining agreement, effective from January 2, 1980,until June i, 1982.On or about April 1, 1981, Respondent purchased theassets of Name Brand, Inc., at the eight northeast Ohiostores. On that date, at a meeting of the 20 warehouse-men and finishers then working for Name Brand, a rep-resentative of that company informed the unit employeesthat they were terminated. At the same meeting, a repre-sentative of Respondent told the gathered workers thatthey were all hired by Alpert's and that they would keeptheir seniority "and everything would stay the same." Atthe end of the meeting, the employees returned to work.While, immediately thereafter, the stores were closed tothe public for a period of 3 days, there was no interrup-tion of employment for the bargaining unit employees.Nor, for some time, did Respondent hire any additionalwarehousemen or finishers. Rather, it began operation of159 DECISIONS OF NATIONAL LABOR RELATIONS BOARDa retail home furniture business at the eight locationswith the same 20 warehousemen and finishers previouslyutilized by Name Brand. Respondent opened for businessunder the name "Alpert's Name Brand" and offered forsale to the public substantially the same products former-ly sold by Name Brand. The unit employees were keptat their former locations and received the same wagesand benefits as they had previously enjoyed. Some 2months later, Respondent ceased to hold itself out to thepublic as "Alpert's Name Brand" and, thereafter, utilizedthe Alpert's, Inc., name only.On April 10 and, again, on April 28, 1981, by letter,the Union demanded that Respondent recognize and ne-gotiate with it as the exclusive representative of thewarehousemen and finishers working at the former NameBrand locations. On May 11, 1981, Respondent sent aletter to the Union refusing to grant recognition because"it is Alpert's position that your Union does not validlyrepresent a majority of the warehouse and furniture fin-ishing employees within an appropriate unit of the Com-pany."In the instant case, the General Counsel contends thatRespondent is the successor to Name Brand, Inc., obli-gated to recognize and bargain with the Union as thecollective-bargaining representative of the warehousemenand finishers working at the former Name Brand loca-tions. Respondent's refusal to do so, the General Counselurges, is in violation of Section 8(a)(5) of the Act. Re-spondent asserts that it is not legally required to recog-nize the Union since, in Respondent's view, the initialrecognition of the Union, by Name Brand, was invalid;'in the May to September 1981 period, Respondent hiredcertain additional employees, properly part of the unit,which created an objective basis for a reasonably baseddoubt of the Union's majority status: Respondentchanged the warehousing system previously utilized byName Brand and this change had so great an impact onthe jobs of the unit employees "that they were no longerin the same employing industry."B. Facts2As indicated, Respondent, on April 1, 1981, began op-eration of a retail home furniture business at the formerName Brand locations, without hiatus, utilizing the iden-tical warehousemen and finishers employee complementpreviously employed by Name Brand. It adhered to thewage scales and benefit programs set forth in the Union'scontract with Name Brand. Also, at various times be-tween May 7 and September 22, 1981, it hired some 10part-time warehousemen, generally for periods of rela-tively short duration. ThLs, by January 4, 1982, onlyAt the hearing, I refused to allow Respondent to adduce evidencedesigned to attack the validity of the initial recognition as that event oc-curred outside the 10(b) limitations period. In agreement with the Gener-al Counsel, I ruled that the contract between Name Brand and the Union,lawful on its face, establishes the Union's presumptive majority status. Cf.Pick-Mi. Laurel Corp. v. NLRB, 625 F.2d 476 (3d Cir. 1980), reversingand remanding 239 NLRB 1257 (1979), on remand 259 NLRB 302 (1981).2 The factfindings contained herein are based on a composite of docu-mentary and testimonial evidence introduced at the hearing. The recordis substantially free of significant evidentiary conflict,three of those part-time workers were still employed byRespondent. 3Respondent continued the retail home furniture busi-ness formerly run by Name Brand, featuring the sametype products for sale to the general public. The ware-housemen and finishers retained their classifications andperformed their jobs utilizing, essentially, the same tools.There were, however, certain changes made in the ware-housing and distribution system. Under Name Brand,each store was set up as a warehouse-showroom, that is,it stocked merchandise in a warehouse portion of thestore and sold it from the showroom portion. Each storealso operated a home delivery service. In addition, theGranger Road store, in Independence, Ohio, functionedas a main warehouse. The warehousemen at each of thestores unloaded trucks delivering merchandise, stockedor stored the furniture in the warehouse, unloaded andreloaded shuttle (store to store) trucks and customer de-livery trucks, and pulled merchandise from stock forpickup by customers. These tasks involved certain paper-work such as checking merchandise against freight bills,tagging furniture, and taking merchandise from stock inaccordance with transfer slips and customer bills of sale.The warehousemen also assembled furniture for displayand moved it from place to place in the store.Respondent, as noted, made certain changes affectingthe work of the warehousemen. Under Alpert's system,the Granger Road store functions as the warehouse forthe other stores. Thus, all home delivery is performedfront the Granger store and, consequently, only the war-ehousemen working at that store engage in pulling stockmerchandise for loading onto the customer deliverytrucks. The other stores are, basically, set up as show-rooms, although each store keeps a certain amount of ad-ditional merchandise in stock. Nonetheless, the recordevidence reflects that the warehousemen at all formerName Brand locations continue to load and unload var-ious furniture trucks (but not delivery trucks) and to per-form the other tasks formerly performed under NameBrand, as described above.Alpert's also introduced a new, more sophisticated, in-ventory system requiring warehousemen to engage in ad-ditional paperwork, check merchandise more carefullyagainst documents, record the exact location in the ware-house of each piece of merchandise, pull orders by piecerather than type of merchandise, and amend storerecords when changing the location of merchandise.Whereas, under Name Brand, merchandise was stored bymanufacturer and type of goods and pulled according totype rather than particular piece, Alpert's instituted arandom warehousing system under which merchandise isstored wherever the warehousemen decide to put it and,then, the exact location of each piece is recorded. There-3 Respondent contends that the unit was augmented by the transfer,from other Alpert stores, of five individuals, Gregus, Schemer, Eichen-berger, Lucky, and Duzinski, to the former Name Brand locations. How-ever, the record evidence reveals that Gregus spends the majority of histime doing nonunit work, at a substantially lower rate of pay than thatreceived by the unit employees, and that Schemer and Eichenbergerfunction as supervisors. There is no evidence concerning the dates oftransfer of Lucky and Duzinski.160 ALPERT'S, INC.after merchandise is pulled, by particular piece, from itsrecorded location.The functions of the furniture refinishers have notbeen changed. They, as under Name Brand, inspect andrepair furniture, working in enclosed shop areas of thewarehouses. As before, they are assigned to particularstores and rotate to those stores too small to keep a full-time finisher. They continue to supply their own tools,the same tools used before the sale. They continue towork under the warehouse manager. Indeed, the onlychange in job duties, after the sale, revealed by therecord evidence, is that one finisher, Reinhart, performssome furniture repair work at customer homes.C. ConclusionsOn April 1, 1981, Respondent purchased the assets ofName Brand, at its eight retail home furniture stores inthe northeast Ohio area and, without hiatus, continuedthe same business operations at the same locations. Itsold the same type furniture to the general public in thatgeographical locale. From the outset, Respondent uti-lized the identical complement of warehousemen and fin-ishers previously employed by Name Brand, in the sameclassifications and at the same locations. The wages,benefits, and working conditions of the unit employeesremained the same. The new warehousing and distribu-tion systems instituted by Respondent did not cause achange in the basic character of the work performed bythe unit employees. Rather, their jobs remained the same,even if certain details were new. In these circumstances,I conclude that Respondent was and is the successor em-ployer to Name Brand, Inc.At the time of the takeover, the Union was the recog-nized collective-bargaining representative of the ware-housemen and finishers working at the eight stores in-volved herein. By virtue of its contract with NameBrand, lawful on its face, it was entitled to a presumptionof majority status. Respondent has not shown that theUnion did not, in fact, represent a majority of the unitemployees when, on April 10, it demanded recognition,or that there was objective basis for a reasonably baseddoubt of the Union's majority status. I, therefore, findand conclude that, in refusing to recognize and bargainwith the Union as the exclusive representative of its war-ehousemen and finisher employees, Respondent, as suc-cessor employer, violated Section 8(a)(5) of the Act.IV. THE EFFECTS OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operations de-scribed in section 1, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor dis-putes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practice conduct in violation of Section8(a)(5) and (1) of the Act, I shall recommend that it beordered to cease and desist therefrom and to take certainaffirmative action designed to effectuate the policies ofthe Act.CONCLUSIONS OF LAW1. Respondent, Alpert's Inc., is an employer engagedin commerce, and in operations affecting commerce,within the meaning of Section 2(2), (6), and (7) of theAct.2. International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Local UnionNo. 392, is a labor organization within the meaning ofSection 2(5) of the Act.3. All regular, full-time warehousemen and finishersemployed at Alpert's stores, at the locations listed below,but excluding all office clerical employees, students, pro-fessionals, guards and supervisors as defined in the Act,constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b) of theAct:3166 West 106 Street, Cleveland, Ohio 4410233205 Curtis Blvd., Eastlake, Ohio 440941690 Sprague Road, Cleveland, Ohio 441081320 Starlight Drive, Akron, Ohio 443066474 Lorain Blvd., Elyria, Ohio 440354435 Lincoln Way, Massillon, Ohio 446466303 Granger Road, Independence, Ohio 441314335 Northfield Road, Warrensville Hts., Ohio441284. At all times material herein the Union has been, andis now, the exclusive representative of all employees inthe aforesaid bargaining unit for the purposes of collec-tive bargaining within the meaning of Section 9(a) of theAct.5. By refusing to recognize and bargain with theUnion, as exclusive representative of the bargaining unitemployees, concerning rates of pay, wages, hours, andother terms and conditions of employment, Respondenthas engaged in unfair labor practice conduct within themeaning of Section 8(a)(5) of the Act.6. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact and conclusions oflaw, and pursuant to Section 10(c) of the Act, I herebyissue the following recommended:ORDER4The Respondent, Alpert's Inc., Cleveland, Ohio, its of-ficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerning rates ofpay, wages, hours, and other terms and conditions of em-ployment with International Brotherhood of Teamsters,4 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as nrovided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.161 DECISIONS OF NATIONAL LABOR RELATIONS BOARDChauffeurs, Warehousemen and Helpers of America,Local Union No. 392, as the exclusive bargaining repre-sentative of its employees in the appropriate unit as de-scribed above.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Upon request, bargain with the Union as the exclu-sive representative of all employees in the aforesaid ap-propriate unit with respect to rates of pay, wages, hours,and other terms and conditions of employment and, if anunderstanding is reached, embody such understanding ina signed agreement.(b) Post at its Cleveland, Ohio, area stores, formerlyoperated by Name Brand, Inc., copies of the attachednotice marked "Appendix."5Copies of said notice, onforms provided by the Regional Director for Region 8,after being duly signed by Respondent's representative,shall be posted by it immediately upon receipt thereof,and be maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all places where no-tices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to ensure that saidnotices are not altered, defaced, or covered by any othermaterial.(c) Notify the Regional Director for Region 8, in writ-ing, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.5 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNoTicE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR REL A TIONS BOARDAn Agency of the United States GovernmentWE WILL NOTI- refuse to bargain collectively con-cerning rates of pay, wages, hours, and other termsand conditions of employment with InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, Local Union No. 392,as the exclusive bargaining representative of ouremployees, in the appropriate bargaining unit. Theunit includes all regular, full-time warehousemenand finishers employed at Alpert's stores, at the lo-cations named below, but excluding all office cleri-cal employees, students, professionals, guards andsupervisors as defined in the Act:3166 West 106 Street, Cleveland, Ohio 4410233205 Curtis Blvd., Eastlake, Ohio 440941690 Sprague Road, Cleveland, Ohio 441081320 Starlight Drive, Akron, Ohio 443066474 Lorain Blvd., Elyria, Ohio 440354435 Lincoln Way, Massillon, Ohio 446466303 Granger Road, Independence, Ohio 441314335 Northfield Road, Warrensville Hts., Ohio44128WE WlI.l. NOT in any like or related manner, in-terfere with, restrain, or coerce employees in theexercise of the rights guaranteed them in Section 7of the Act.WE WIL.L, upon request, bargain with the Unionas the exclusive representative of all employees inthe appropriate unit, described above, with respectto rates of pay, wages, hours, and other terms andconditions of employment, and, if an agreement isreached, WE WILt. embody such agreement in asigned contract.ALPERT'S, INC.162